 
DRAWDOWN EQUITY FINANCING AGREEMENT
 
THIS AGREEMENT dated as of the day of March 18, 2010 (the “Agreement”) between
Auctus Private Equity Fund, LLC a Massachusetts corporation (the “Investor”),
and Smart Kids Group, Inc. a corporation organized and existing under the laws
of the Florida (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Ten Million  Dollars ($10,000,000) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the "Registration Rights Agreement")
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
Certain Definitions
 
Section 1.1.       “Advance” shall mean the portion of the Commitment Amount
requested by the Company in the Drawdown Notice.
 
Section 1.2.       “Advance Date” shall mean the first (1st) Trading Day after
expiration of the applicable Pricing Period for each Advance.
 
Section 1.3.       “Drawdown Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount that the Company requests from the
Investor.
 
Section 1.4.       “Drawdown Notice Date” shall mean each date the Company
delivers (in accordance with Section 2.2(b) of this Agreement) to the Investor a
Drawdown Notice requiring the Investor to advance funds to the Company, subject
to the terms of this Agreement.  No Drawdown Notice Date shall be less than five
(5) Trading Days after the prior Drawdown Notice Date.
 
Section 1.5.       “Bid Price” shall mean, on any date, the closing bid price
(as reported by Bloomberg L.P.) of the Common Stock on the Principal Market or
if the Common Stock is not traded on a Principal Market, the highest reported
bid price for the Common Stock, as furnished by the National Association of
Securities Dealers, Inc.
 
Section 1.6.       “Closing” shall mean one of the closings of a purchase and
sale of Common Stock pursuant to Section 2.3.
 
Page 1

--------------------------------------------------------------------------------


 
Section 1.7.       “Commitment Amount” shall mean the aggregate amount of up to
Ten Million Dollars ($10,000,000) which the Investor has agreed to provide to
the Company in order to purchase the Company’s Common Stock pursuant to the
terms and conditions of this Agreement.
 
Section 1.8.       “Commitment Period” shall mean the period commencing on the
earlier to occur of (i) the Effective Date, or (ii) such earlier date as the
Company and the Investor may mutually agree in writing, and expiring on the
earliest to occur of (x) the date on which the Investor shall have made payment
of Advances pursuant to this Agreement in the aggregate amount of the Commitment
Amount, (y) the date this Agreement is terminated pursuant to Section 10.2 or
(z) the date occurring twenty-four (24) months after the Effective Date.
 
Section 1.9.       “Common Stock” shall mean the Company’s common stock, par
value $0.0001 per share.
 
Section 1.10.     “Condition Satisfaction Date” shall have the meaning set forth
in Section 7.2.
 
Section 1.11.     “Damages” shall mean any loss, claim, damage, liability, costs
and expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.12.     “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).
 
Section 1.13.     “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.
 
Section 1.14.     “Floor” shall mean Seventy-Five (75%) of the average closing
bid price of the stock over the preceding ten (10) trading days prior to the
Drawdown Notice Date “Floor Price”. The “Floor” can be waived at the discretion
of the Company.
 
(a) The Company, in its sole and absolute discretion, may waive its right with
respect to the Floor and allow the Investor to sell any shares below the Floor
Price. In the event that the Company does not waive its right with respect to
the Floor, the Investor shall immediately cease selling any shares within the
Drawdown Notice if the price falls below the Floor Price.
 
Section 1.15.     “Material Adverse Effect” shall mean any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perform any of its obligations
under this Agreement or the Registration Rights Agreement in any material
respect.
 
Section 1.16.     “Market Price” shall mean the lowest closing Bid Price of the
Common Stock during the Pricing Period.
 
Section 1.17.     “Maximum Advance Amount” shall not exceed Two Hundred Fifty
Thousand Dollars ($250,000) or two hundred (200%) percent of the average daily
volume based on the trailing twenty (20) days preceding the Drawdown Notice date
whichever is of a larger value.
 
Section 1.18.     “NASD” shall mean the National Association of Securities
Dealers, Inc.
 
Section 1.19.     “Person” shall mean an individual, a corporation, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
Page 2

--------------------------------------------------------------------------------


 
Section 1.20.     “Pricing Period” shall mean the five (5) consecutive Trading
Days after the Drawdown Notice Date.
 
Section 1.21.    “Principal Market” shall mean the Nasdaq National Market, the
Nasdaq Capital Market, the American Stock Exchange, the OTC Bulletin Board, OTC
Pink Sheets or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
Section 1.22.     “Purchase Price” shall be set at Ninety-Five percent (95%) of
the lowest closing bid price of the common stock during the Pricing Period.
 
Section 1.23.     “Registrable Securities” shall mean the shares of Common Stock
to be issued hereunder (i) in respect of which the Registration Statement has
not been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or (iii)
which have not been otherwise transferred to a holder who may trade such shares
without restriction under the Securities Act, and the Company has delivered a
new certificate or other evidence of ownership for such securities not bearing a
restrictive legend.
 
Section 1.24.     “Registration Rights Agreement” shall mean the Registration
Rights Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.
 
Section 1.25.     “Registration Statement” shall mean a registration statement
on Form S-1  (if use of such form is then available to the Company pursuant to
the rules of the SEC and, if not, on such other form promulgated by the SEC for
which the Company then qualifies and which counsel for the Company shall deem
appropriate, and which form shall be available for the resale of the Registrable
Securities to be registered thereunder in accordance with the provisions of this
Agreement and the Registration Rights Agreement, and in accordance with the
intended method of distribution of such securities), for the registration of the
resale by the Investor of the Registrable Securities under the Securities Act.
 
Section 1.26.     “Regulation D” shall have the meaning set forth in the
recitals of this Agreement.
 
Section 1.27.     “SEC” shall mean the United States Securities and Exchange
Commission.
 
Section 1.28.     “Securities Act” shall have the meaning set forth in the
recitals of this Agreement.
 
Section 1.29.     “SEC Documents” shall mean Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and Proxy Statements
of the Company as supplemented to the date hereof, filed by the Company for a
period of at least twelve (12) months immediately preceding the date hereof or
the Advance Date, as the case may be, until such time as the Company no longer
has an obligation to maintain the effectiveness of a Registration Statement as
set forth in the Registration Rights Agreement.
 
Section 1.30.     “Trading Day” shall mean any day during which the New York
Stock Exchange shall be open for business.
 
Page 3

--------------------------------------------------------------------------------


 
ARTICLE II.
Advances
 
Section 2.1.       Advances.
 
(a)       Subject to the terms and conditions of this Agreement (including,
without limitation, the provisions of Article VII hereof), the Company, at its
sole and exclusive option, may issue and sell to the Investor, and, except for
conditions outside of the Investor’s control, the Investor shall be obligated to
purchase from the Company, shares of the Company’s Common Stock by the delivery,
in the Company’s sole discretion, of Drawdown Notices.  The number of shares of
Common Stock that the Investor shall purchase pursuant to each Advance shall be
determined by dividing the amount of the Advance by the Purchase Price.  No
fractional shares shall be issued. Fractional shares shall be rounded to the
next higher whole number of shares.  The aggregate maximum amount of all
Advances that the Investor shall be obligated to make under this Agreement shall
not exceed the Commitment Amount.
 
(b)      The Investor shall immediately cease selling any shares within the
Drawdown Notice if the price falls below the Floor Price. The Company, in its
sole and absolute discretion, may waive its right with respect to the Floor and
allow the Investor to sell any shares below the Floor Price.  Only when the
closing bid price of the stock is above the Floor Price (the price at the time
when the Investor must immediately cease selling shares) may the Investor
reinitiate selling of any shares without such waiver from the Company required
under this subsection.
 
Section 2.2.       Mechanics.
 
(a)       Drawdown Notice.  At any time during the Commitment Period, the
Company may request the Investor to purchase shares of Common Stock by
delivering a Drawdown Notice to the Investor, subject to the conditions set
forth in Section 7.2; provided, however, the amount for each Advance as
designated by the Company in the applicable Drawdown Notice shall not be more
than the Maximum Advance Amount and the aggregate amount of the Advances
pursuant to this Agreement shall not exceed the Commitment Amount.  The Company
acknowledges that the Investor may sell shares of the Company’s Common Stock
corresponding with a particular Drawdown Notice after the Drawdown Notice is
received by the Investor.  There shall be a minimum of five (5) Trading Days
between each Drawdown Notice Date.
 
(b)      Date of Delivery of Drawdown Notice.  A Drawdown Notice shall be deemed
delivered on: (i) the Trading Day it is received by email to
louposner@auctusfund.com and als@auctusfund.com if such notice is received prior
to 5:00 pm Eastern Time; or (ii) the immediately succeeding Trading Day if
Drawdown Notice is received by facsimile or otherwise after 5:00 pm Eastern Time
on a Trading Day or at any time on a day which is not a Trading Day.  No
Drawdown Notice may be deemed delivered on a day that is not a Trading Day or if
positive receipt is not acknowledged by Auctus.
 
Section 2.3.       Closings.  On each Advance Date (i) the Company shall deliver
to the Investor such number of shares of the Common Stock registered in the name
of the Investor as shall equal (x) the amount of the Advance specified in such
Drawdown Notice pursuant to Section 2.1 herein, divided by (y) the Purchase
Price and (ii) upon receipt of such shares, the Investor shall deliver to the
Company the amount of the Advance specified in the Drawdown Notice by wire
transfer of immediately available funds.  In addition, on or prior to the
Advance Date, each of the Company and the Investor shall deliver to the other
all documents, instruments and writings required to be delivered by either of
them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein.  To the extent the Company has not paid the
fees, expenses, and disbursements of the Investor in accordance with Section
12.4, the amount of such fees, expenses, and disbursements may be deducted by
the Investor (and shall be paid to the relevant party) directly out of the
proceeds of the Advance with no reduction in the amount of shares of the
Company’s Common Stock to be delivered on such Advance Date.
 
Page 4

--------------------------------------------------------------------------------


 
 
(a)
Company’s Obligations Upon Closing.

 
(i)          The Company shall use all reasonable efforts to become DTC eligible
within a reasonable time of the date of this Agreement.  Upon approval of DTC
eligibility, the Company shall deliver to the Investor, through the use of a
Deposit/Withdrawal at Custodian from a Deposit Trust Company method or commonly
referred to as “DWAC/DTC” of the Investor’s choosing, the shares of Common Stock
applicable to the Advance in accordance with Section 2.3.  The certificates
evidencing such shares shall be free of restrictive legends.  Upon receipt,
Investor will perform a wire transfer on the same business day provided that the
shares have been received in sufficient time to perform such transfer.  In the
event that the Investor is no longer able, due to time constraints beyond his
control, to perform a wire on the day of receipt, the wire will be promptly
executed the following business day.
 
(ii)         the Company’s Registration Statement with respect to the resale of
the shares of Common Stock delivered in connection with the Advance shall have
been declared effective by the SEC;
 
(iii)        the Company shall have obtained all material permits and
qualifications required by any applicable state for the offer and sale of the
Registrable Securities, or shall have the availability of exemptions
therefrom.  The sale and issuance of the Registrable Securities shall be legally
permitted by all laws and regulations to which the Company is subject;
 
(iv)        the Company shall file with the SEC in a timely manner all reports,
notices and other documents required of a “reporting company” under the Exchange
Act and applicable Commission regulations;
 
(v)         the fees as set forth in Section 12.4 below shall have been paid or
can be withheld as provided in Section 2.3; and
 
(vi)        The Company’s transfer agent shall be DWAC eligible.
 
(b)             Investor’s Obligations Upon Closing.     Upon receipt of the
shares referenced in Section 2.3(a)(i) above and provided the Company is in
compliance with its obligations in Section 2.3, the Investor shall deliver to
the Company the amount of the Advance specified in the Drawdown Notice by wire
transfer of immediately available funds.
 
Section 2.4.       Hardship.  In the event the Investor sells shares of the
Company’s Common Stock after receipt of an Drawdown Notice and the Company fails
to perform its obligations as mandated in Section 2.3, and specifically the
Company fails to deliver to the Investor on the Advance Date the shares of
Common Stock corresponding to the applicable Advance pursuant to Section
2.3(a)(i), the Company acknowledges that the Investor shall suffer financial
hardship and therefore shall be liable for any and all losses, commissions,
fees, interest, legal fees or any other financial hardship caused to the
Investor.
 
The Company understands that a delay in the delivery of the securities in the
form required pursuant to this registration statement beyond the Closing could
result in economic loss to the Investor.  After the Effective Date, as
compensation to the Investor for late issuance of such shares (delivery of
securities after the applicable closing), the Company agrees to make payments to
the Investor in accordance with the schedule below where the number of days
overdue is defined as the number of business days beyond the close with amount
due being cumulative.
 
Page 5

--------------------------------------------------------------------------------


 
The Company shall pay any payments incurred under this Section in immediately
available funds upon demand.  Nothing herein shall limit the right of the
Investor to pursue damages for the Company’s failure to comply with the issuance
and delivery of securities to the Investor.
 
Payments for Each Number of Days Overdue
 
For each $10,000 Worth of Common Stock
     
1
 
$100
2
 
$200
3
 
$300
4
 
$400
5
 
$500
6
 
$600
7
 
$700
8
 
$800
9
 
$900
10
 
$1000
Over 10
 
$1000 + $200 for each Business Day beyond the tenth day

 
ARTICLE III.
Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.1.       Organization and Authorization.  The Investor is duly
incorporated or organized and validly existing in the jurisdiction of its
incorporation or organization and has all requisite power and authority to
purchase and hold the securities issuable hereunder.  The decision to invest and
the execution and delivery of this Agreement by such Investor, the performance
by such Investor of its obligations hereunder and the consummation by such
Investor of the transactions contemplated hereby have been duly authorized and
requires no other proceedings on the part of the Investor.  The undersigned has
the right, power and authority to execute and deliver this Agreement and all
other instruments (including, without limitations, the Registration Rights
Agreement), on behalf of the Investor.  This Agreement has been duly executed
and delivered by the Investor and, assuming the execution and delivery hereof
and acceptance thereof by the Company, will constitute the legal, valid and
binding obligations of the Investor, enforceable against the Investor in
accordance with its terms.
 
Section 3.1.1.    Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.
 
Section 3.2.       No Legal Advice From the Company.  The Investor acknowledges
that it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors.  The Investor is relying solely on such counsel and advisors
and not on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
Page 6

--------------------------------------------------------------------------------


 
Section 3.3.       Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes.  The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws.  No other person has or will have a direct or
indirect beneficial interest in the securities.  The Investor agrees not to
sell, hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
Section 3.4.       Accredited Investor.  The Investor is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D of the
Securities Act.
 
Section 3.5.       Information.  The Investor and its advisors (and its
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information it deemed
material to making an informed investment decision.  The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management.  Neither such inquiries nor any other due diligence
investigations conducted by such Investor or its advisors, if any, or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained in this Agreement.  The
Investor understands that its investment involves a high degree of risk.  The
Investor is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables such
Investor to obtain information from the Company in order to evaluate the merits
and risks of this investment.  The Investor has sought such accounting, legal
and tax advice, as it has considered necessary to make an informed investment
decision with respect to this transaction.
 
Section 3.6.       Receipt of Documents. The Investor and its counsel have
received and read in their entirety:  (i) this Agreement and the Exhibits
annexed hereto; (ii) all due diligence and other information necessary to verify
the accuracy and completeness of such representations, warranties and covenants;
and (iii) answers to all questions the Investor submitted to the Company
regarding an investment in the Company; and the Investor has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
Section 3.7.       Registration Rights Agreement.  The parties have entered into
the Registration Rights Agreement dated the date hereof.
 
Section 3.8.       No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section 3.9.       Not an Affiliate.  The Investor is not an officer, director
or a person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Page 7

--------------------------------------------------------------------------------


 
Section 3.10.     Trading Activities.  The Investor’s trading activities with
respect to the Company’s Common Stock shall be in compliance with all applicable
federal and state securities laws, rules and regulations and the rules and
regulations of the Principal Market on which the Company’s Common Stock is
listed or traded and Investor will comply with any requests that the SEC makes
in connection with the Filing of the Registration Agreement to ensure such
compliance. Neither the Investor nor its affiliates has an open short position
in the Common Stock of the Company, the Investor agrees that it shall not, and
that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock, provided that the Company
acknowledges and agrees that upon receipt of an Drawdown Notice the Investor has
the right to sell the shares to be issued to the Investor pursuant to the
Drawdown Notice during the applicable Pricing Period.
 
Section 3.11      No Registration as a Dealer. The Investor is not and will not
be required to be registered as a "dealer" under the 1934 Act, either as a
result of its execution and performance of its obligations under this Agreement
or otherwise.
 
Section 3.12      Good Standing. The Investor is a limited liability company,
duly organized, validly existing and in good standing under the laws of its
state of formation and any jurisdiction in which it is conducting business.
 
ARTICLE IV.
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:
 
Section 4.1.       Organization and Qualification.  The Company is duly
incorporated or organized and validly existing in the jurisdiction of its
incorporation or organization and has all requisite corporate power to own its
properties and to carry on its business as now being conducted.  Each of the
Company and its subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect on the Company and its subsidiaries taken as a whole.
 
Section 4.2.      Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, the Registration Rights Agreement, the
Placement Agent Agreement and any related agreements, in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement, the
Registration Rights Agreement, the Placement Agent Agreement and any related
agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Registration Rights Agreement, the Placement Agent Agreement and any related
agreements have been duly executed and delivered by the Company, (iv) this
Agreement, the Registration Rights Agreement, the Placement Agent Agreement and
assuming the execution and delivery thereof and acceptance by the Investor and
any related agreements constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.
 
Page 8

--------------------------------------------------------------------------------


 
Section 4.2.1.    Capitalization.  The authorized capital stock of the Company
consists of 400,000,000 shares of Common Stock, $0.0001 par value; 129.087,000
ans 122,748,500 shares issued and outstanding, respectively. All of such
outstanding shares have been validly issued and are fully paid and
nonassessable.  Except as disclosed in the SEC Documents, no shares of Common
Stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company.  Except as disclosed in
the SEC Documents, as of the date hereof, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities (iii) there are no outstanding registration statements other than on
Form S-1and (iv) there are no agreements or arrangements under which the Company
or any of its subsidiaries is obligated to register the sale of any of their
securities under the Securities Act (except pursuant to the Registration Rights
Agreement).  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any related
agreement or the consummation of the transactions described herein or
therein.  This section shall not prevent the Company, after the date hereof,
from obtaining other funding or other means of financing.
 
The Company has furnished to the Investor true and correct copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as in
effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.
 
Section 4.3.       No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect.  Except as disclosed in the SEC Documents, neither the
Company nor its subsidiaries is in violation of any term of or in default under
its Articles of Incorporation or By-laws or their organizational charter or
by-laws, respectively, or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries.  The business
of the Company and its subsidiaries is not being conducted in violation of any
material law, ordinance, regulation of any governmental entity.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Registration Rights Agreement in accordance with the terms
hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Company and its subsidiaries are unaware of any fact or circumstance which might
give rise to any of the foregoing.
 
Page 9

--------------------------------------------------------------------------------


 
Section 4.4.       SEC Documents; Financial Statements.   As of the date hereof,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act.    As of their respective dates, to the Company’s
knowledge, the financial statements of the Company disclosed in the SEC
Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
Section 4.5.       No Default.  Except as disclosed in Exhibit 4.7, the Company
is not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it is or its property is bound and neither the execution, nor the delivery
by the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect on the Company’s
business or financial condition.
 
Section 4.6.       Absence of Events of Default.  Except for matters described
in Exhibit 4.8 and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations.
 
Section 4.7.       Intellectual Property Rights.  The Company and its
subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted.   The Company and its subsidiaries do
not have any knowledge of any infringement by the Company or its subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, and, to the knowledge of the Company, there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.
 
Page 10

--------------------------------------------------------------------------------


 
Section 4.8.       Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
Section 4.9.       Environmental Laws.  The Company and its subsidiaries are (i)
in compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval.
 
Section 4.10.     Title.  Except as set forth in Exhibit 4.10, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company.  Any real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
Section 4.11.     Insurance. Except as set forth in Exhibit 4.11, the Company
and each of its subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and its subsidiaries are engaged.  Neither the Company nor any such
subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
Section 4.12.     Regulatory Permits.  The Company and its subsidiaries possess
all material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
Section 4.13.     Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Representation by the company relating to internal controls will be made at such
time the registration filing has been approved.
 
Page 11

--------------------------------------------------------------------------------


 
Section 4.14.     No Material Adverse Breaches, etc.  Except as set forth in
Exhibit 4.16, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.  Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.
 
Section 4.15.     Absence of Litigation.  Except as set forth in Exhibit 4.17,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
(i) have a Material Adverse Effect on the transactions contemplated hereby (ii)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
documents contemplated herein, or (iii) except as expressly disclosed in the SEC
Documents, have a Material Adverse Effect on the business, operations,
properties, financial condition or results of operation of the Company and its
subsidiaries taken as a whole.
 
Section 4.16.     Subsidiaries.  Except as disclosed in Exhibit 4.18, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.
 
Section 4.17.     Tax Status.  Except as disclosed in Exhibit 4.19, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Section 4.18.     Certain Transactions.  Except as set forth in Exhibit 4.20
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 4.19.     Fees and Rights of First Refusal.  The Company is not
obligated to offer the securities offered hereunder on a right of first refusal
basis or otherwise to any third parties including, but not limited to, current
or former shareholders of the Company, underwriters, brokers, agents or other
third parties.
 
Page 12

--------------------------------------------------------------------------------


 
Section 4.20.     Use of Proceeds.  The Company shall use the net proceeds from
this offering for general corporate purposes, including, without limitation, the
payment of loans incurred by the Company.  However, in no event shall the
Company use the net proceeds from this offering for the payment (or loan to any
such person for the payment) of any judgment, or other liability, incurred by
any executive officer, officer, director or employee of the Company, except for
any liability owed to such person for services rendered, or if any judgment or
other liability is incurred by such person originating from services rendered to
the Company, or the Company has indemnified such person from liability.
 
Section 4.21.     Further Representation and Warranties of the Company.  For so
long as any securities issuable hereunder held by the Investor remain
outstanding, the Company acknowledges, represents, warrants and agrees that it
will maintain the listing of its Common Stock on the Principal Market.
 
Section 4.22.     Opinion of Counsel.  Investor shall receive an opinion letter
from counsel to the Company on the date hereof.
 
Section 4.23.     Opinion of Counsel.  The Company will obtain for the Investor,
at the Company’s expense, any and all opinions of counsel which may be
reasonably required in order to sell the securities issuable hereunder without
restriction.
 
Section 4.24.     Dilution.  The Company is aware and acknowledges that issuance
of shares of the Company’s Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.
 
ARTICLE V.
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.1.       Indemnification.
 
(a)       In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
Page 13

--------------------------------------------------------------------------------


 
(b)       In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Investor’s other obligations under this
Agreement, the Investor shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, shareholders, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Company Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Investor in this Agreement, the Registration Rights
Agreement, or any instrument or document contemplated hereby or thereby executed
by the Investor, (b) any breach of any covenant, agreement or obligation of the
Investor(s) contained in this Agreement,  the Registration Rights Agreement or
any other certificate, instrument or document contemplated hereby or thereby
executed by the Investor, or (c) any cause of action, suit or claim brought or
made against such Company Indemnitee based on  misrepresentations or due to
a  breach by the Investor and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnitees.  To the extent that the foregoing undertaking by the Investor may
be unenforceable for any reason, the Investor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.
 
(c)       The obligations of the parties to indemnify or make contribution under
this Section 5.1 shall survive termination.
 
ARTICLE VI.
Covenants of the Company
 
Section 6.1.       Registration Rights.  The Company shall cause the
Registration Rights Agreement to remain in full force and effect and the Company
shall comply in all material respects with the terms thereof.
 
Section 6.2.       Listing of Common Stock.  The Company shall maintain the
Common Stock’s authorization for quotation on the Principal Market.
 
Section 6.3.       Exchange Act Registration.  The Company will cause its Common
Stock to continue to be registered under Section 12(g) of the Exchange Act, will
file in a timely manner all reports and other documents required of it as a
reporting company under the Exchange Act and will not take any action or file
any document (whether or not permitted by Exchange Act or the rules thereunder)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under said Exchange Act.
 
Section 6.4.       Transfer Agent Instructions.  Upon effectiveness of the
Registration Statement the Company shall deliver instructions to its transfer
agent to issue shares of Common Stock to the Investor free of restrictive
legends on or before each Advance Date.
 
Section 6.5.       Corporate Existence.  The Company will take all steps
necessary to preserve and continue the corporate existence of the Company.
 
Page 14

--------------------------------------------------------------------------------


 
Section 6.6.       Notice of Certain Events Affecting Registration; Suspension
of Right to Make an Advance.  The Company will immediately notify the Investor
upon its becoming aware of the occurrence of any of the following events in
respect of a registration statement or related prospectus relating to an
offering of Registrable Securities: (i) receipt of any request for additional
information by the SEC or any other Federal or state governmental authority
during the period of effectiveness of the Registration Statement for amendments
or supplements to the registration statement or related prospectus; (ii) the
issuance by the SEC or any other Federal or state governmental authority of  any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate; and the Company
will promptly make available to the Investor any such supplement or amendment to
the related prospectus.  The Company shall not deliver to the Investor any
Drawdown Notice during the continuation of any of the foregoing events.
 
Section 6.7.       Restriction on Sale of Capital Stock.  During the Commitment
Period, the Company shall not, without 10 days written notice to the Investor,
(i) issue or sell any Common Stock or Preferred Stock without consideration or
for a consideration per share less than the Bid Price of the Common Stock
determined immediately prior to its issuance, (ii) issue or sell any
Preferred Stock warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock without
consideration or for a consideration per share less than the Bid Price of the
Common Stock determined immediately prior to its issuance, or (iii) file any
registration statement on Form S-8.
 
Section 6.8.       Consolidation; Merger.  The Company shall not, at any time
after the date hereof, effect any merger or consolidation of the Company with or
into, or a transfer of all or substantially all the assets of the Company to
another entity (a “Consolidation Event”) unless the resulting successor or
acquiring entity (if not the Company) assumes by written instrument the
obligation to deliver to the Investor such shares of stock and/or securities as
the Investor is entitled to receive pursuant to this Agreement.
 
Section 6.9.       Issuance of the Company’s Common Stock.  The sale of the
shares of Common Stock shall be made in accordance with the provisions and
requirements of Regulation D and any applicable state securities law.
 
Section 6.10.     Review of Public Disclosures.  All SEC filings (including,
without limitation, all filings required under the Exchange Act, which include
Forms 10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures
made by the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.
 
Section 6.11.     Market Activities.  The Company will not, directly or
indirectly, (i) take any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Common Stock or (ii) sell, bid for or purchase the Common
Stock, or pay anyone any compensation for soliciting purchases of the Common
Stock.
 
Page 15

--------------------------------------------------------------------------------


 
ARTICLE VII.
Conditions for Advance and Conditions to Closing
 
Section 7.1.       Conditions Precedent to the Obligations of the Company.  The
obligation hereunder of the Company to issue and sell the shares of Common Stock
to the Investor incident to each Closing is subject to the satisfaction, or
waiver by the Company, at or before each such Closing, of each of the conditions
set forth below.
 
(a)       Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
(b)       Performance by the Investor.  The Investor shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement and the Registration Rights Agreement to
be performed, satisfied or complied with by the Investor at or prior to such
Closing.
 
Section 7.2.       Conditions Precedent to the Right of the Company to Deliver
an Drawdown Notice.  The right of the Company to deliver an Drawdown Notice is
subject to the fulfillment by the Company, on such Drawdown Notice (a “Condition
Satisfaction Date”), of each of the following conditions:
 
(a)       Registration of the Common Stock with the SEC.  The Company shall have
filed with the SEC a Registration Statement with respect to the resale of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement.  As set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective on
each Condition Satisfaction Date and (i) neither the Company nor the Investor
shall have received notice that the SEC has issued or intends to issue a stop
order with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened to do so, and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or related prospectus shall exist.  The Registration
Statement must have been declared effective by the SEC prior to the first
Drawdown Notice Date.
 
(b)      Authority.  The Company shall have obtained all permits and
qualifications required by any applicable state in accordance with the
Registration Rights Agreement for the offer and sale of the shares of Common
Stock, or shall have the availability of exemptions therefrom.  The sale and
issuance of the shares of Common Stock shall be legally permitted by all laws
and regulations to which the Company is subject.
 
(c)       Fundamental Changes. There shall not exist any fundamental changes to
the information set forth in the Registration Statement, which would require the
Company to file a post-effective amendment to the Registration Statement.
 
(d)       Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(e)       No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
or directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement.
 
Page 16

--------------------------------------------------------------------------------




(f)           No Suspension of Trading in or Delisting of Common Stock.  The
trading of the Common Stock is not suspended by the SEC or the Principal Market
(if the Common Stock is traded on a Principal Market).  The issuance of shares
of Common Stock with respect to the applicable Closing, if any, shall not
violate the shareholder approval requirements of the Principal Market (if the
Common Stock is traded on a Principal Market).  The Company shall not have
received any notice threatening the continued listing of the Common Stock on the
Principal Market (if the Common Stock is traded on a Principal Market).
 
(g)          Maximum Advance Amount.  The amount of an Advance requested by the
Company shall not exceed the Maximum Advance Amount.  In addition, in no event
shall the number of shares issuable to the Investor pursuant to an Advance cause
the aggregate number of shares of Common Stock beneficially owned by the
Investor and its affiliates to exceed four and 99/100 percent (4.99%) of the
then outstanding Common Stock of the Company.  For the purposes of this section
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.
 
(h)          No Knowledge.  The Company has no knowledge of any event which
would be more likely than not to have the effect of causing such Registration
Statement to be suspended or otherwise ineffective.
 
(i)           Executed Drawdown Notice.  The Investor shall have received the
Drawdown Notice executed by an officer of the Company and the representations
contained in such Drawdown Notice shall be true and correct as of each Condition
Satisfaction Date.
 
ARTICLE VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information


Section 8.1.         Non-Disclosure of Non-Public Information.
 
(a)          The Company covenants and agrees that it shall refrain from
disclosing, and shall cause its officers, directors, employees and agents to
refrain from disclosing, any material non-public information to the Investor
without also disseminating such information to the public, unless prior to
disclosure of such information the Company identifies such information as being
material non-public information and provides the Investor with the opportunity
to accept or refuse to accept such material non-public information for review.
 
(b)          Nothing herein shall require the Company to disclose non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate non-public information to any investors
who purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not
misleading.  Nothing contained in this Section 8.2 shall be construed to mean
that such persons or entities other than the Investor (without the written
consent of the Investor prior to disclosure of such information) may not obtain
non-public information in the course of conducting due diligence in accordance
with the terms of this Agreement and nothing herein shall prevent any such
persons or entities from notifying the Company of their opinion that based on
such due diligence by such persons or entities, that the Registration Statement
contains an untrue statement of material fact or omits a material fact required
to be stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.


 
Page 17

--------------------------------------------------------------------------------

 

 
ARTICLE IX.
Choice of Law/Jurisdiction
 
Section 9.1.        Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts
without regard to the principles of conflict of laws.  The parties further agree
that any action between them shall be heard in Boston, MA. for the adjudication
of any civil action asserted pursuant to this paragraph.
 
ARTICLE X.
Assignment; Termination
 
Section 10.1.       Assignment.  Neither this Agreement nor any rights of the
Company hereunder may be assigned to any other Person.
 
Section 10.2.       Termination.
 
(a)          The obligations of the Investor to make Advances under Article II
hereof shall terminate twenty-four (24) months after the Effective Date.
 
(b)          The obligation of the Investor to make an Advance to the Company
pursuant to this Agreement shall terminate permanently (including with respect
to an Advance Date that has not yet occurred) in the event that (i) there shall
occur any stop order or suspension of the effectiveness of the Registration
Statement for an aggregate of fifty (50) Trading Days, other than due to the
acts of the Investor, during the Commitment Period, or (ii) the Company shall at
any time fail materially to comply with the requirements of Article VI and such
failure is not cured within thirty (30) days after receipt of written notice
from the Investor, provided, however, that this termination provision shall not
apply to any period commencing upon the filing of a post-effective amendment to
such Registration Statement and ending upon the date on which such post
effective amendment is declared effective by the SEC.
 
ARTICLE XI.
Notices
 
a.           Section 11.0.0.1.       Notices.  Any notices, consents, waivers,
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile, provided a copy is mailed by U.S. certified mail, return receipt
requested; (iii) three (3) days after being sent by U.S. certified mail, return
receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

 
Page 18

--------------------------------------------------------------------------------

 
 
If to the Company, to:
Smart Kids Group, Inc.
515 Old Santa Fe Trail PMB 435
 
Santa Fe, NM 87505
 
Attention: Paul Andrew Ruppanner, CEO
 
Telephone: 505-577-7918
 
Facsimile:  702-974-1340
   
If to the Investor, to:
Auctus Private Equity Fund, LLC
One Beacon St. 34th Floor
Boston, MA 02108
ATTN: Lou Posner, Director
Telephone: 617-532-6408
Facsimile: 617-532-6402
   
With a copy to:
 

 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
ARTICLE XII.
Miscellaneous
 
Section 12.1.      Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof, though failure to deliver such copies shall not affect the
validity of this Agreement.
 
Section 12.2.      Entire Agreement; Amendments.  This Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.3.      Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

 
Page 19

--------------------------------------------------------------------------------

 

Section 12.4.       Fees and Expenses.  The Company hereby agrees to pay the
following fees:
 
(a)         Fees.  Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby.
 
(b)         Origination Fee. The Company has agreed to pay the Investor Fifteen
Thousand Dollars ($15,000) in cash as a non-refundable origination fee.
 
Section 12.5.      Confidentiality.  If for any reason the transactions
contemplated by this Agreement are not consummated, each of the parties hereto
shall keep confidential any information obtained from any other party (except
information publicly available or in such party’s domain prior to the date
hereof, and except as required by court order) and shall promptly return to the
other parties all schedules, documents, instruments, work papers or other
written information without retaining copies thereof, previously furnished by it
as a result of this Agreement or in connection herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
Page 20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Drawdown Equity
Financing Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 
COMPANY:
Smart Kids Group, Inc.
   
By:
/s/ Andrew Ruppanner
Name: Paul Andrew Ruppanner
Title: CEO
   
INVESTOR:
Auctus Private Equity Fund, LLC
 
By:  
/s/ Lou Posner
Name:  Lou Posner
Title: Director


 
Page 21

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DRAWDOWN NOTICE
 
Smart Kids Group, Inc.
 
The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of Smart Kids Group, Inc. (the “Company”)
issuable in connection with this Drawdown Notice, delivered pursuant to the
Drawdown Equity Financing Agreement (the “Agreement”), as follows:
 
1.           The undersigned is the duly elected ______________ of the Company.
 
2.           There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a post
effective amendment to the Registration Statement.
 
3.           The Company has performed in all material respects all covenants
and agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Drawdown Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date.  All conditions to the delivery of this Drawdown Notice
are satisfied as of the date hereof.
 
4.           The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q or 10-QSB,
10-K or 10-KSB, 8-K, etc.).  All SEC Filings and other public disclosures made
by the Company, including, without limitation, all press releases, analysts
meetings and calls, etc. (collectively, the “Public Disclosures”), have been
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public
accountants.  None of the Company’s Public Disclosures contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
5.           The Advance requested is _____________________.
 
The undersigned has executed this Certificate this ____ day of
_________________.
 
Smart Kids Group, Inc.
 
By:  
 
Name: Paul Andrew Ruppanner
Title: CEO


 
Page 22

--------------------------------------------------------------------------------

 

Exhibit 4.7
 
None

 
Page 23

--------------------------------------------------------------------------------

 

Exhibit 4.8

 
Page 24

--------------------------------------------------------------------------------

 

Exhibit 4.10
 
None

 
Page 25

--------------------------------------------------------------------------------

 

Exhibit 4.11

 
Page 26

--------------------------------------------------------------------------------

 

Exhibit 4.16
 
None

 
Page 27

--------------------------------------------------------------------------------

 

Exhibit 4.17
 
Litigation
 
None

 
Page 28

--------------------------------------------------------------------------------

 

Exhibit 4.18
 
Subsidiaries

 
Page 29

--------------------------------------------------------------------------------

 

Exhibit 4.19

 
Page 30

--------------------------------------------------------------------------------

 

Exhibit 4.20

 
Page 31

--------------------------------------------------------------------------------

 